Citation Nr: 1759825	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  14-14 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety and/or depressive disorders.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from December 1973 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in July 2017.  The psychiatric claim is considered reopened and that reopened service connection claim is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The AOJ last denied service connection for PTSD in an unappealed August 2007 rating decision.  

2.  Evidence not previously of record, that relates to an unestablished fact necessary to substantiate a claim of service connection for a psychiatric disorder, to include PTSD, anxiety and/or depressive disorders, has been added to the record since the August 2007 rating decision that denied service connection for that disorder.


CONCLUSIONS OF LAW

1.  The August 2007 rating decision that denied service connection for PTSD is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. § 20.1103 (2017).

2.  New and material evidence has been received, the criteria for reopening the claim of service connection for a psychiatric disorder, to include PTSD, anxiety and/or depressive disorders, have been met.  38 U.S.C. §§ 5108, 7104 (2012); 38 C.F.R. § 3.156 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or unaddressed new and material evidence is received during the appeal period after the decision.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2017).  The withdrawal of an appeal is deemed a withdrawal of the notice of disagreement and of the substantive appeal.  38 C.F.R. § 20.204(c) (2017).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108 (2012).  

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Historically, the Veteran filed his claim for PTSD in May 2006, which the AOJ denied in an August 2007rating decision; the Veteran was informed of that decision in a September 2007 notification letter.  There is no evidence of record that demonstrates that the Veteran submitted a notice of disagreement or any additional evidence with respect to his psychiatric disorder within one year of that September 2007 notification letter.  

In an October 30, 2008 correspondence from the Veteran's congressman, VA received a faxed copy of a notice of disagreement with the August 2007 rating decision.  From that correspondence, it appears that the Veteran stated that he had submitted two notices of disagreement with the August 2007 rating decision to VA, although no appeal had been initiated as to that issue.  As noted above, there is no evidence of a notice of disagreement with the August 2007 rating decision received by VA during the one-year appeal period following the September 2007 notification letter; rather, the first evidence of any notice of disagreement with the August 2007 rating decision was received by VA on October 30, 2008, when VA received the correspondence from the Veteran's congressman.  Consequently, the Board cannot find that notice of disagreement to be timely received at this time.  See 38 C.F.R. § 20.201 (2017).  

As no timely notice of disagreement or new and material evidence was received during the one year appeal period following the September 2007 notice letter, the August 2007 rating decision also became final.  See 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.1103 (2017); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  New and material evidence is therefore required to reopen the claim of service connection for a psychiatric disorder, to include PTSD, anxiety and/or depressive disorders.  See 38 U.S.C. § 5108 (2012); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

Since the August 2007 rating decision, the Veteran submitted additional evidence with respect to his alleged in-service PTSD stressors in a January 2009 correspondence and during his July 2017 hearing.  The AOJ additionally determined that a VA examination and medical opinion were necessary, and such was accomplished in April 2013, at which time it appears that the VA examiner stated the Veteran's reported stressor in service contributed to his anxiety disorder.  

Consequently, the Board finds that new and material evidence which tends to substantiate the Veteran's claim of service connection for a psychiatric disorder, to include PTSD, anxiety and/or depressive disorders, and that claim is reopened.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (medical evidence which indicates that a medical opinion is warranted is sufficient to reopen a claim).



ORDER

New and material evidence with respect to the claim of service connection for a psychiatric disorder, to include PTSD, anxiety and/or depressive disorders has been received; that claim is reopened, and to this extent only, the appeal of that issue is granted.


REMAND

During his July 2017 hearing, the Veteran indicated that he initially sought psychiatric treatment with the San Antonio VA Medical Center in 1978 or 1979.  A review of the claims file documents that the earliest records from the San Antonio VA Medical Center of record are from October 2006.  It does not appear that any attempt to obtain records prior to October 2006 has been made, nor is there any finding of record that those records do not exist or are otherwise unavailable such that further attempts to obtain those records would be futile.  

Furthermore, the Board has reviewed the Veteran's service records associated with the claims file.  The Board reflects that those records, however, appear to be solely for the Veteran's period of National Guard service subsequent to his period of active duty service from December 1973 through June 1977.  Specifically, the sole treatment record from the Veteran's period of active duty that is of record is a copy of his December 1973 active duty enlistment examination.  Thus, it also appears to the Board that there are outstanding service treatment and personnel records related to the Veteran's period of active duty service from December 1973 through June 1977.

Accordingly, the Board finds that a remand is necessary in order to attempt to obtain any outstanding service records from the Veteran's period of active duty service from December 1973 through June 1977, as well as any outstanding VA treatment records, particularly for the period of June 1977 through October 2006, and associate those documents with the claims file.  See 38 U.S.C. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Board also reflects that the Veteran submitted a January 2009 letter from the Social Security Administration (SSA), documenting that he is in receipt of benefits.  In March 2013, the AOJ indicated that the Veteran reported that he was in receipt of Social Security disability insurance (SSDI) benefits related to his psychiatric disorder. After a review of the claims file, the Board notes that those records are not in the claims file.  Thus, on remand, attempts to obtain any pertinent SSA records should be made and any obtained records should be associated with the claims file.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Baker v. West, 11 Vet. App. 163, 169 (1998).

Finally, on appeal, and particularly in his July 2017 hearing, the Veteran stated that he was traumatized during military service during an incident when, as a guard, he was in the room when a nuclear warhead was dropped on the floor while he was stationed at a nuclear missile silo in Germany.  The Veteran indicated that this incident occurred in 1975, although based on the available service personnel records the Board is unable to ascertain any further specific dates of the Veteran's deployment to Germany.  

The Board further notes that the AOJ attempted to corroborate that stressor through the Joint Services Records Research Center (JSRRC).  JSRRC, however, responded in April 2009 that it did not have enough information to attempt to corroborate the Veteran's alleged stressor.  The AOJ associated a formal finding of unavailability to verify a stressor memorandum with the claims file in April 2009, in light of JSRRC's response.  On Remand, the AOJ should attempt to obtain additional information from the Veteran, and use that information together with information obtained from any additionally obtained service treatment and personnel records, to seek another response from the JSRRC.  

Following any of the above development, the AOJ should also complete any other development, as appropriate, including obtaining another VA examination should if any in-service stressor event is corroborated.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain through official sources any of the Veteran's service treatment and personnel records that are not currently associated with the claims file, particularly for the period of active duty service from December 1973 through June 1977.  After following the appropriate procedures, if the service records have not been obtained and it is determined that further attempts would be futile, such should be noted in the claims file with a memorandum of unavailability and the Veteran should be notified thereof.

2.  Obtain any and all VA treatment records not already associated with the claims file, but particularly any records from June 1977 through October 2006, as well as any ongoing records since January 2013, from the San Antonio VA Medical Center, or any other VA medical facility that may have treated the Veteran and associate those documents with the claims file.

For any periods since the Veteran's discharge from service that VA treatment records are not obtained and for which it is determined that additional requests would be futile, then a memorandum of unavailability should be drafted and added to the record, and the Veteran should be so notified.

3.  Send a letter to the Veteran requesting that 
(a)  He identify any private treatment that he may have had for his psychiatric disorders, which is not already of record, to include any continued treatment from Dr. J.C. at Camino Real Community MHMR Center.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

(b)  He provide as precise dates as possible as to when the incident involving the dropping of a warhead occurred.  
		
4.  If additional relevant information is obtained from the Veteran regarding the alleged in-service stressor involving a warhead, or obtained from any additional personnel or service records added to the file, then the AOJ must make another request to JSRRC for corroboration of the alleged stressor.  

5.  Obtain from the Social Security Administration, or other state agency administering disability benefits, the records pertinent to the Veteran's claim for disability benefits as well as the medical records relied upon in considering such a claim. Any negative search should be noted in the record and communicated to the Veteran. Additionally, in the event records are not obtained, if it is determined that additional research requests would be futile, then a memorandum of unavailability should be drafted and added to the record.

6.  After completion of the above, the AOJ should complete any additional development, as indicated, to include obtaining another VA examination if it determines that any of the Veteran's alleged in-service stressors have been corroborated.  

7.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim for service connection for a psychiatric disorder, to include PTSD, anxiety and/or depressive disorders.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


